Title: To James Madison from Thomas Jefferson, 21 June 1791
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Philadelphia June 21. 1791.
I arrived here on Sunday evening. Yesterday I sent your note to Lieper who immediately called & paid the 200 Dollars, which I have exchanged for a post note & now inclose. I mentioned to the Atty. Gen. that I had a note on him, & afterwards sent it to him, saying nothing as to time. I inclose you also a post note for 35. Dollars to make up my deficit of expences (25.94 D.) to pay mr. Elsworth & the smith, & also to get me from Rivington’s Hamilton More’s practical navigator, if his be the 6th. edn., as I believe it is. This is the last edn. revised & printed under the author’s eye. The later edns. are so incorrect as to be worth nothing.
The President will leave Mt. Vernon on the 27th. He will be stayed a little at Georgetown. Colo. H. Lee is here. He gives a very different account from Carrington’s of the disposition of the upper country of Virginia towards the Excise law. He thinks resistance possible. I am sorry we did not bring with us some leaves of the different plants which struck our attention, as it is the leaf which principally decides specific differences. You may still have it in your power to repair the omission in some degree. The Balsam tree at Govr. Robinson’s is the Balsam poplar, Populus balsamifera of Linnaeus. The Azalea I can only suspect to be the Viscosa, because I find but two kinds the nudiflora Vizscosa acknoleged to grow with us, & I am sure it is not the nudiflora. The White pine is the Pinus Strobus. I will thank you if in your journey Northward you will continue the enquiries relative to the Hessian fly, & note them. The post is almost on it’s departure so Adieu. Your’s affectionately
Th: Jefferson
